DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicants’ filing on 10/21/2021.  Claims 1-20 are currently pending of which claims 1, 9 and 14 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 3318946, hereafter “Kim”-a copy of which is of record) in view of Sato (US 2020/0207348).
With respect to claim 1, discloses Kim discloses a control system for selectively intervening in manual control of a vehicle by a driver (abstract), comprising: one or more processors (Fig. 7); a memory (¶ 57) communicably coupled to the one or more processors and storing: 
a state module (this limitation has been interpreted to generally refer to instruction to be executed by a processor- i.e. a known structure) including instructions that when executed by the one or more processors cause the one or more processors to predict, when the driver is manually controlling the vehicle, a future state of the vehicle in a manual mode according to at least a current state and a control input  (¶¶ 258 and 350, path display in accordance with a user command and Fig. 10a, manual control of the vehicle by the user/driver is any command, e.g. manual steering, by the driver consistent with the broadest reasonable interpretation of the limitation), the current state defining at least one attribute of a current trajectory of the vehicle and the control input defining at least one driver input for controlling the vehicle (¶ 350, steering input and current state corresponding to the current vehicle position on the path or trajectory); and 
a constraint module (this limitation has been interpreted to generally refer to instruction to be executed by a processor- i.e. a known structure) including instructions that when executed by the one or more processors cause the one or more processors to: compare the future state with a state constraint indicating a range within which a target path of the vehicle is acceptable for operation in manual mode (¶ 350, steering control limit), the target path defining a subsequent trajectory for the vehicle, and selectively modify the target path according to whether the future state violates the state constraint to provide automated intervention of the manual control, and control the vehicle according to the target path (¶ 350, steering is controlled according to the steering control limit and abstract, i.e. allowing user command so long as it’s within acceptable limits, also ¶ 279, i.e. ignoring the command when the future state violates the state constraint, in this case danger of collision with a nearby vehicle and ¶ 330 for controlling according to the target path. Also, Fig. 14a clearly shows automated intervention of the manual control to be limited to 141b range since 141a violates future stability, here state constraint is vehicle slipping).
Kim does not expressly disclose the limitations of selectively modify the target path according to whether the future state violates the state constraint to provide automated intervention of the manual control without physically modifying the control input and by temporarily switching to at least partially autonomous control of the vehicle that prevents violation of the state constraint, including lateral and longitudinal controls.  However, Sato, in the same field of invention, teaches automatic interventions in operation of the vehicle as outlined above (e.g. abstract and ¶¶ 61-67, both lateral and longitudinal controls are controlled via LKA and ACC, respectively.  These controls prevent future violations beyond predefined constraints).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sato into the invention of Kim in order to ensure safe operation of the vehicle while simultaneously allowing the driver to manually steer the vehicle as he/she desires. Doing so would increase the flexibility of the system in accordance to different driver’s styles while simultaneously not jeopardizing the vehicle safety.  As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Sato the invention of Kim to additionally increase Kim’s system flexibility by affording the driver more autonomy in deciding how to drive (e.g. conservative driving, aggressive/sporty driving style, etc.).   Moreover, as taught in Sato, sudden acceleration/deceleration and sudden steering are suppressed, and lane departure and the like can be avoided even if the driver who has been overwhelmed by the system limit notification performs excessive accelerator/brake operation intervention or steering intervention and applies a large operation amount that would lead to sudden acceleration/deceleration and lane departure before threshold value change (see ¶ 62 of Sato).
With respect to claim 4, Kim further discloses wherein the constraint module includes instructions to selectively modify the target path including instructions to pass the control input without modification by defining the target path according to the control input when the future state does not violate the state constraint, wherein the constraint module includes instructions to pass the control input to cause the vehicle to follow an intent of the driver embodied by the control input, and wherein the manual mode of the vehicle includes the control input being passed from the driver without intervention from automated controls (¶ 330, modifying the steering boundaries when above 45 degrees and it doesn’t when below 45 degrees and ¶¶ 332-335 and Fig. 14a. see especially the angle ranges 141a and 141b, i.e. user command is executed only when the future state does not violate the state constraint, in this case slipping or vehicle instability). 
With respect to claim 5, Kim further discloses wherein the state module includes instructions to predict the future state including instructions to estimate a future path of the vehicle over a defined horizon as a function of at least the current trajectory and the control input, and wherein the state constraint is defined according to characteristics of one or more of the vehicle and an environment around the vehicle to define safe operating conditions for the vehicle (¶ 258, safe path for parking).  
With respect to claim 6, Kim further discloses wherein the state constraint includes operational constraints that define at least limits on the control input, and wherein the state module predicts the future state according to the control input as extrapolated over the defined horizon according to the operational constraints (¶ 350).
With respect to claim 7, Kim further discloses wherein the state module includes instructions to predict the future state of the vehicle including instructions to predict future inputs from the driver that account for driver intent from which the state module derives the future state of the vehicle (¶17). 
With respect to claims 9 and 14, all the limitations have been analyzed in view of claim 1, and it has been determined that claims 9 and 14 do not teach or define any new limitations beyond those previously recited in claim 1; therefore, claims 9 and 14 are also rejected over the same rationale as claim 1.
With respect to claim 12, all the limitations have been analyzed in view of claim 4, and it has been determined that claim 12 does not teach or define any new limitations beyond those previously recited in claim 4; therefore, claim 12 is also rejected over the same rationale as claim 4.
With respect to claim 17, all the limitations have been analyzed in view of claim 4, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claim 4; therefore, claim 17 is also rejected over the same rationale as claim 4.
With respect to claims 13 and 18, all the limitations have been analyzed in view of claim 5, and it has been determined that claims 13 and 18 do not teach or define any new limitations beyond those previously recited in claim 5; therefore, claims 13 and 18 are also rejected over the same rationale as claim 5.
With respect to claim 19, all the limitations have been analyzed in view of claim 7, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claim 7; therefore, claim 19 is also rejected over the same rationale as claim 7.
Claims 2-3, 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sato and in further view of Saito et al. (US 2007/0233386, hereafter “Saito”). 
With respect to claim 2, Kim further discloses wherein the constraint module includes instructions to compare the future state with the state constraint including instructions to identify whether the future state violates the state constraint by indicating when the future state exceeds one or more boundaries defining the range, and wherein the constraint module includes instructions to selectively modify the target path including instructions to align the target path with a target boundary of the boundaries which the future state violates to prevent the vehicle from violating the state constraint  (¶ 330, modifying the steering boundaries when above 45 degrees).
Kim does not expressly disclose the added limitations of causing the vehicle to operate along the target boundary according to the partially autonomous control while preventing the vehicle from exceeding the state constraint.  Nevertheless, such an arrangement is employed in most lane keeping system where the vehicle is partially autonomously controlled to stay in appropriate lane without deviating the boundary constraint.  For example, Saito, in the same field of invention, teaches one such arrangement (e.g. abstract and ¶¶ 11-12).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Saito into the invention of Kim in order to ensure safe and smooth operation of the vehicle by automatic intervention in case the vehicle is to deviate from the target boundary without giving an awkward feeling to the driver (see Saito’s ¶ 11).  
With respect to claims 10 and 15, all the limitations have been analyzed in view of claim 2, and it has been determined that claims 10 and 15 do not teach or define any new limitations beyond those previously recited in claim 2; therefore, claims 10 and 15 are also rejected over the same rationale as claim 2.
With respect to claim 3, Kim further discloses wherein the constraint module includes instructions to control the vehicle according to the target path including controlling the vehicle to follow along the target boundary when the future state violates the constraint and until a subsequently predicted future state resulting from subsequent control inputs no longer violates the state constraint (¶ 330, modifying the steering boundaries when above 45 degrees and it doesn’t when below 45 degrees). 
With respect to claims 11 and 16, all the limitations have been analyzed in view of claim 3, and it has been determined that claims 11 and 16 do not teach or define any new limitations beyond those previously recited in claim 3; therefore, claims 11 and 16 are also rejected over the same rationale as claim 3.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sato in view of Saito and in further view of Mahabadi et al. (US 2018/0356819, hereafter “Mahabadi”).
With respect to claim 8, Kim does not expressly disclose wherein the constraint module includes instructions to selectively modify the target path including instructions to generate the target path as an optimal path for the vehicle according to a constrained optimization that includes defining the optimal path as a 30function of the state constraint when the future state violates the state constraint and according to the future state when the future state does not violate the state constraint, wherein the constraint module includes instructions to perform the constrained optimization including instructions to apply a model predictive control (MPC) routine that implements a cost function to minimize deviations from the control input while accounting for the state constraint such that the target path tracks the control input.   However, Mahabadi, in the same field of invention, teaches these limitations (e.g. abstract, Fig. 7 and ¶¶ 78 and 87).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mahabadi into the invention of Kim in order to further optimize the vehicle trajectory by ruling out unsafe trajectories and picking the most desirable and safest path thus improving the operation safety and comfort for the driver and passengers for various driving environments and conditions (see Kim’s ¶¶ 3, 11 and 89, i.e. safety corridor). 
With respect to claim 20, all the limitations have been analyzed in view of claim 8, and it has been determined that claim 20 does not teach or define any new limitations beyond those previously recited in claim 8; therefore, claim 20 is also rejected over the same rationale as claim 8.

Response to Arguments
Applicant’s arguments and amendments with respect to the previous obviousness rejections have been persuasive.  However, new rejections over the new prior art reference to Sato have been made as set forth above and as necessitated by the new amendments to the claims.  It is further noted that as was also emphasized during the interview dated 10/20/2021, it was recommended to amend the claims so as to prevent the claims being obvious in view of ACC and LKAS technologies. 
With respect to the argument made for the rejection of dependent claim 2 (pages 12-13 of the Remarks), the argument is not persuasive.  In this regard, it appears that Applicant has a rather narrow view of target boundary limitation.  It is respectfully submitted that the Lane Keeping functions, as taught in Saito as well as Sato, would meet this limitation by ensuring that the vehicle follows along a specific path.
Applicant is reminded that during examination, a claim must be given its broadest reasonable interpretation consistent with the specification.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification (MPEP 2173.01(I)).  Further, it is noted that for any additionally argued limitations or features to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  In this case, appropriate consideration of each and every feature of the claims has been made and the present claims, in their current form, do read on the cited prior art.

Conclusion 
Applicants’ arguments with respect to the rejections of the independent claims have been fully considered but are moot in view of the new rejections necessitated by the amendments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669